       Case
DC 11 (Rev.     0:15-cv-62688-RS
            11/2002) Writ of Execution   Document 55 Entered on FLSD Docket 10/23/2018 Page 1 of 1

                                               WRIT OF EXECUTION
                                                              DISTRICT
        U NITED S TATES D ISTRICT C OURT                                         Southern District of Florida
TO THE MARSHAL OF:
                        US MARSHAL SERVICE, SOUTHERN DISTRICT OF FLORIDA

YOU ARE HEREBY COMMANDED, that of the goods and chattels, lands and tenements in your district belonging to:
NAME

  PCI CONSULTANTS, INC.




you cause to be made and levied as well a certain debt of:
DOLLAR AMOUNT                                                 DOLLAR AMOUNT


    TWO MILLION FIFTEEN THOUSAND EIGHT                  and     78/100 ($2,015,893.78)
    HUNDRED NINETY THREE DOLLARS



in the United States District Court for the SOUTHERN                    District of FLORIDA                          ,
before the Judge of the said Court by the consideration of the same Judge lately recovered against the said,

   Defendant, PCI CONSULTANTS, INC., 26500 West Agoura Road, Suite 102-146, Calabasas, CA 91302.
   FLORIDIANS FOR SOLAR CHOICE, INC. v PCI CONSULTANTS, INC., et. al. Case #15-CV-62688-BLOOM/Valle



and also the costs that may accrue under this writ.
        And that you have above listed moneys at the place and date listed below; and that you bring this writ with you.

PLACE                                                         DISTRICT
         U.S. DISTRICT COURTHOUSE                                          SOUTHERN DISTRICT OF FLORIDA
CITY                                                          DATE
         MIAMI, FLORIDA                                                INSTANTER

 Witness the Honorable        BETH BLOOM
                                                               (United States Judge)

DATE                               CLERK OF COURT



                                   (BY) DEPUTY CLERK




                                                       RETURN
DATE RECEIVED                                                 DATE OF EXECUTION OF WRIT




This writ was received and executed.
U.S. MARSHAL                                                  (BY) DEPUTY MARSHAL
